NOTE EXCHANGE AGREEMENT

THIS NOTE EXCHANGE AGREEMENT (this “Agreement”) is dated as of January 26, 2018
(the “Closing Date”), between Victoria’s Kitchen LLC, a California limited
liability company and a wholly owned subsidiary of Hispanica Delights of
America, Inc., a Delaware corporation (the “Company”), and Elie Pierre Meniane
(the “Holder”) of a secured promissory note (the “Note”), payable by the
Company, which Note is attached hereto as Exhibit A.

Recitals

WHEREAS, the principal and accrued interest due under the terms of the Note is
$103,000 (the “Outstanding Amount”);

WHEREAS, the Note is set to mature on March 31, 2018 (the “Maturity Date”);

WHEREAS, the Company is currently conducting an offering of secured convertible
promissory notes in the aggregate principal amount of $700,000 (“New Notes”)
(the “Note Offering”); and

WHEREAS, the Company and the Holder desire to exchange the Outstanding Amount,
and therefore terminate the Note, for New Notes in the Note Offering, on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereto hereby agree as follows:

1.                   Securities Exchange.

(a)                Upon the following terms and subject to the conditions
contained herein, the Holder agrees to deliver to the Company the Note in
exchange for a New Note in the aggregate principal amount equal to the
Outstanding Amount.

(b)                The execution and delivery of this Agreement by the parties
hereto and the closing under this Agreement (the “Closing”) shall occur upon
execution of this Agreement and the delivery of the Note to the Company for
cancellation. At Closing, (i) the New Note issued in exchange for cancellation
of the Note shall be deemed the full and final consideration for the
cancellation of the Note, and the Note shall thereby be fully satisfied,
terminated and of no further force and effect without any further action by any
party; and (ii) all security interests and other liens of every type at any time
granted to or held by the Holder as security for the indebtedness evidenced by
the Note shall be terminated and automatically released without further action
by the Holder.

2.                   Waiver. The Holder hereby irrevocably waives the provisions
set forth in the Note such that: (i) the Company will not incur any penalty or
premium by the exchange of the Note for the New Note; (ii) the Company will not
be obligated or required to pay any interest accrued under the terms of the
Note; and (iii) and the Holder will accept the New Note, rather than cash, as
full satisfaction of the Company’s obligations under the Note.

3.                   Representations, Warranties and Covenants of the Holder.
The Holder hereby makes the following representations and warranties to the
Company, and covenants for the benefit of the Company.

(a)                This Agreement has been duly authorized, validly executed and
delivered by the Holder and is a valid and binding agreement and obligation of
the Holder enforceable against the Holder in accordance with its terms, subject
to limitations on enforcement by general principles of equity and by bankruptcy
or other laws affecting the enforcement of creditors’ rights generally, and the
Holder has the power and authority to execute and deliver this Agreement and
documents contemplated hereby and to perform its obligations hereunder and
thereunder.

(b)                The Holder did not receive any other form of additional
consideration in connection with the issuance of the New Note.

(c)                The Holder understands that the New Note being offered and
sold in reliance on specific provisions of federal and state securities laws and
that the Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Holder set
forth herein for purposes of qualifying for exemptions from registration under
the Securities Act of 1933, as amended (the “Securities Act”), and applicable
state securities laws.

(d)                The execution, delivery and performance of this Agreement by
the Holder and the consummation by the Holder of the transactions contemplated
hereby do not and will not (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Holder is a
party or by which the Holder’s properties or assets are bound, or (ii) result in
a violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Holder or by which any property or asset of the
Holder are bound or affected, except, in each case, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
the Holder’s ability to perform its obligations under this Agreement.

(e)                The Holder is an “accredited investor” as defined under Rule
501 of Regulation D promulgated under the Securities Act, with sufficient
knowledge and experience in financial matters as to be capable of evaluating the
risks and merits of the transaction contemplated hereby.

(f)                 The Holder is acquiring the New Note for the Holder’s own
account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that by making the
representations herein, the Holder does not agree to hold the New Note for any
minimum or other specific term and reserves the right to dispose of any shares
of the Company’s common stock, $0.0001 par value, issuable upon conversion of
the New Note (“Conversion Shares”) at any time in accordance with federal and
state securities laws applicable to such disposition.

(g)                The Holder understands that the Conversion Shares are
“restricted securities,” as that term is defined in the Securities Act and the
rules thereunder, have not been registered under the Securities Act, and that
none of the Conversion Shares can be sold or transferred unless they are first
registered under the Securities Act and such state and other securities laws as
may be applicable or an exemption from registration under the Securities Act is
available (and then the Conversion Shares may be sold or transferred only in
compliance with such exemption and all applicable state and other securities
laws).

(h)                The Holder has not employed any broker or finder, or incurred
any liability for any brokerage or investment banking fees, commissions,
finders’ structuring fees, financial advisory fees or other similar fees in
connection with any of the transactions contemplated by this Agreement.

(i)                  The Holder acknowledges that the New Note was not offered
to the Holder by means of any form of general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (i) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television or radio, or (ii) any seminar or meeting to which the Holder was
invited by any of the foregoing means of communications.

(j)                  The Holder owns and holds, beneficially and of record, the
entire right, title, and interest in and to the Note free and clear of all
rights and Encumbrances (as defined below) other than restrictions under the
Securities Act and other applicable federal and state securities laws. The
Holder has full power and authority to transfer and dispose of the Note free and
clear of any right or Encumbrance other than restrictions under the Securities
Act and other applicable federal and state securities laws. Other than the
transactions contemplated by this Agreement, there is no pending proposal, or
other right of any person to acquire all or any of portion of the Note.
“Encumbrances” shall mean any security or other property interest or right,
claim, lien, pledge, option, charge, security interest, contingent or
conditional sale, or other title claim or retention agreement interest or other
right or claim of third parties, whether perfected or not perfected, voluntarily
incurred or arising by operation of law, and including any agreement (other than
this Agreement) to grant or submit to any of the foregoing in the future.

(k)                No person or entity, other than the Company, has been
authorized to give any information or to make any representation on behalf of
the Company in connection with the Note Offering, and if given or made, such
information or representations have not been relied upon by the Holder as having
been made or authorized by the Company. The only representations and warranties
made by the Company in connection with the Note Offering are those contained in
this Agreement, and the only information made available by the Company in
connection with the Note Offering is contained in this Agreement.

4.                   Representations, Warranties and Covenants of the Company.
The Company represents and warrants to the Holder, and covenants for the benefit
of the Holder, as follows:

(a)                The Company has been duly incorporated and is validly
existing and in good standing under the laws of the state of Delaware, with full
corporate power and authority to own, lease and operate its properties and to
conduct its business as currently conducted.

(b)                This Agreement has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding agreement and
obligation of the Company enforceable against the Company in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Company has full corporate power and authority to execute and
deliver this Agreement and the other agreements and documents contemplated
hereby and to perform its obligations hereunder and thereunder.

(c)                The Company covenants and agrees that promptly following the
Closing, the Note will be cancelled and retired by the Company.

5.                   Fees and Expenses. Each party hereto shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.

6.                   Waiver of Interest. In addition to the waiver of any and
all accrued interest under Section 2 of this Agreement, the Holder hereby
irrevocably waives any and all claims, demands, suits, actions, causes of action
and rights whatsoever at law or in equity, now existing or arising relating to
any accrued and unpaid interest on the Note or any other agreement between the
parties. The Holder hereby acknowledges and agrees that it shall not commence or
prosecute in any way, or cause to be commenced or prosecuted, any action in any
court relating to such accrued and unpaid interest.

7.                   Governing Law; Consent to Jurisdiction. This Agreement
shall be governed by and interpreted in accordance with the laws of the State of
New York without giving effect conflicts of law principles that would result in
the application of the substantive laws of another jurisdiction. EACH PARTY
WAIVES ITS RIGHT TO A TRIAL BY JURY. Each party to this Agreement irrevocably
consents to the service of process in any such proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to such party
at its address set forth herein. Nothing herein shall affect the right of any
party to serve process in any other manner permitted by law.

8.                   Confidentiality. The Holder acknowledges and agrees that
the existence of this Agreement and the information contained herein and in the
Exhibits hereto (collectively, “Confidential Information”) is of a confidential
nature and shall not, without the prior written consent of the Company, be
disclosed by the Holder to any person or entity, other than the Holder’s
personal financial and legal advisors for the sole purpose of evaluating an
investment in the Company, and that it shall not, without the prior written
consent of the Company, directly or indirectly, make any statements, public
announcements or release to trade publications or the press with respect to the
subject matter of this Agreement. Notwithstanding the foregoing, the Holder may
use or disclose Confidential Information to the extent the Holder is required by
law to disclose such Confidential Information, provided, however, that prior to
any such required disclosure, Holder shall give the Company reasonable advance
notice of any such disclosure and shall cooperate with the Company in protecting
against any such disclosure and/or obtaining a protective order narrowing the
scope of such disclosure and/or use of the Confidential Information. The Holder
further acknowledges and agrees that the information contained herein and in the
other documents relating to this transaction may be regarded as material
non-public information under United States federal securities laws, and that
United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company. Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, the Holder shall not purchase or sell any securities
of the Company, or communicate such information to any other person.

9.                   Entire Agreement. This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein. This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by all of the parties hereto.

10.               Counterparts. This Agreement may be executed by facsimile
signature and in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.

 

VICTORIA’S KITCHEN LLC

 

 

By: /s/ Fernando O. Leonzo

Name: Fernando O. Leonzo

Title: Managing Member

 

 

 

 

HOLDER:

 

ELIE PIERRE MENIANE

 

 

/s/ Elie Pierre Meniane

 

 

 

 

